DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1,3-9,11-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5,1,7-11 of U.S. Patent No. 11,074,808.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1,3-9,11-15 of the present application are an obvious subset of the limitations presented in claims 1-5,1,7-11 of US Pat No. 11,074, 11,074,808.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
3
4
5
6
7
8
9
11
12
13
14
11
US Pat 8,164,589
1
1
2
3
4
5
1
7
8
8
9
10
15


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,074,808.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 11,074,808
1. A remote control apparatus comprising:
1. A remote control apparatus, comprising:
a directional antenna;
a directional antenna;
a communicator;
a communicator;

and a processor configured to:
based on a wireless signal being received from an external device through the directional antenna, identify an angle at which the wireless signal is received,
based on a wireless signal being received from an external device through the directional antenna, identify an angle at which the wireless signal is received,
based on the angle being within a predetermined range, obtain identification information of the external device by parsing the wireless signal,
based on the angle being within a predetermined range, obtain identification information of the external device by parsing the wireless signal,
and based on the obtained identification information, control the communicator to transmit a signal to an electronic device for registering the external device to a server.
based on the identification information, identify whether the external device is registered to a server, and based on identifying that the external device is not registered to the server, transmit a signal for requesting registration through the communicator, wherein the directional antenna includes two parallel antennas, and wherein the processor is further configured to identify the angle at which the wireless signal is received based on a first signal and a second signal transmitted from the external device and reached the two parallel antennas.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,074,808.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 11,074,808, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,074,808.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 11,074,808
1. A remote control apparatus comprising:
1. A remote control apparatus, comprising:
a directional antenna;
a directional antenna;
a communicator;
a communicator;
and a processor configured to:
and a processor configured to:
based on a wireless signal being received from an external device through the directional antenna, identify an angle at which the wireless signal is received,
based on a wireless signal being received from an external device through the directional antenna, identify an angle at which the wireless signal is received,
based on the angle being within a predetermined range, obtain identification 


based on the identification information, identify whether the external device is registered to a server, and based on identifying that the external device is not registered to the server, transmit a signal for requesting registration through the communicator, wherein the directional antenna includes two parallel antennas, and wherein the processor is further configured to identify the angle at which the wireless signal is received based on a first signal and a second signal transmitted from the external device and reached the two parallel antennas.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,074,808.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 11,074,808, as anticipation of all limitations is tantamount to obviousness.

Claim 9 of Present Application
Claim 7 of US Pat 11,074,808
9. A method for controlling a remote control apparatus, the method comprising:
    7. A method for controlling a remote control apparatus, the method comprising:
receiving a wireless signal from an external device;
receiving a wireless signal from an external device;
identifying an angle at which the wireless signal is received;
identifying an angle at which the wireless signal is received;
based on the angle being within a predetermined range, obtaining identification information of the external device by parsing the wireless signal;
based on the angle being within a predetermined range, obtaining identification information of the external device by parsing the wireless signal;
and based on the obtained identification information, transmitting a signal to an electronic device for registering the external device to a server.
and based on identifying that the external device is not registered to a server based on the identification information, transmitting a signal for requesting registration, wherein the identifying comprises identifying the angle at which the wireless signal is received based on a first signal and a second signal transmitted from the external device and reached two parallel antennas of the remote control apparatus.


	As the table above illustrates, all the limitations of claim 9 of the present application are taught by claim 7 of US Pat 11,074,808.  
Thus, claim 9 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 7 of US Pat 11,074,808, as anticipation of all limitations is tantamount to obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,8-12,14,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Talstra et al.(US 2011/0080120 A1) in view of Murillo, JR. et al.(US 2014/0136633).
Considering Claim 1 Talstra discloses a remote control apparatus comprising: a directional antenna(See Paragraph 55, fig. 2 i.e.  a directional antenna which is a directional signal receiver(22)); a communicator(See Paragraph 55, fig. 2 i.e.  a communicator which is a signal transmitter(20)); and a processor(See Paragraph 52,55, fig. 2 i.e. a processor which is a controller(14)) configured to: based on a (See Paragraph 6,64, fig. 2,4A i.e. based on a wireless signal(24 of fig. 2)(VL1,VL2 of fig. 4A) being received from an external device(3A,3B of fig. 4) through the directional antenna(22), identify an angle(θ1 and θ2 of fig. 4A) at which the wireless signal is received), based on the angle being within a predetermined range, obtain identification information of the external device by parsing the wireless signal(See Paragraph 10,57,64, fig. 2,4A i.e. based on the angle(θ1) being within a predetermined range(5°-40°) or selected light source(3A), obtain identification information(network address) of the external device(3A) by parsing the wireless signal(24)in the controller(14 of fig. 2)), and based on the obtained identification information, control the communicator to transmit a signal to an electronic device (See Paragraph 64, fig. 3 i.e. based on the obtained identification information(network address of the external device(3A)), control the communicator(20) to transmit a signal to an electronic device(2)).  
Talstra does not explicitly disclose registering the external device to a server.
Murillo, JR. teaches registering the external device to a server(See Paragraph 28,52, fig. 1 i.e. registering the external device(devices of the network) to a server(300)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Talstra and SHUICHI, and have signal for requesting registration to be transmitted to the external device through the communicator, as taught by Murillo, JR., thus improving transmission signal quality by optimizing security using a registration request to register new device based 
Considering Claim 2 Talstra and Murillo, JR. disclose the apparatus as claimed in claim 1, wherein the signal comprises the identification information of the external device(See Talstra: Paragraph 20,57, fig. 2,3 i.e. the signal comprises the identification information(network address) of the external device(3A)).  

Considering Claim 5 Talstra and Murillo, JR. disclose the apparatus as claimed in claim 1, wherein the processor is further configured to, based on a user input for registering the external device being received, identify the angle at which the wireless signal is received(See Talstra: Paragraph 6,52,64, fig. 2,4a i.e. the processor(14 of fig. 2) is further configured to, based on a user input from buttons(15 of fig. 2) for registering the external device being received, identify the angle(θ1 and θ2 of fig. 4A) at which the wireless signal(24) is received). 
Considering Claim 6 Talstra and Murillo, JR. disclose the apparatus as claimed in claim 1, further comprising: an IR transmitter(See Talstra: Paragraph 56,fig. 3 i.e. an IR transmitter(20) transmitting IR signal(24)), wherein the processor is further configured to, based on a user input for controlling the external device being received, identify the angle at which the wireless signal is received(See Talstra: Paragraph 52,56,64,fig. 3 i.e. the processor(14) is further configured to, based on a user input(from buttons(15)) for controlling the external device(3A) being received, identify the angle(θ1 and θ2 of fig. 4b) at which the wireless signal is received).  
Considering Claim 7 Talstra and Murillo, JR. disclose the apparatus as claimed in claim 1, wherein the identification information includes information on Mac address of (See Murillo, JR. See Paragraph 52, fig. 2 i.e. the identification information(Unique ID) includes information on Mac address of the external device(200)).  
	Claim 9 is rejected for the same reason as in claim 1. 
Claim 10 is rejected for the same reason as in claim 2. 
Claim 13 is rejected for the same reason as in claim 5. 
Claim 14 is rejected for the same reason as in claim 6. 
Claim 15 is rejected for the same reason as in claim 7. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637